DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 and 21-25 in the reply filed on 30 June 2022 is acknowledged.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/791,468, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional application only provides support for a daisy chain IC design.  There is no support for a method of testing a product package with any of the steps of any of the claims.  Accordingly, claims 1-15 and 21-25 are not entitled to the benefit of the prior application.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-7, and 21-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gong et al., US Patent No. 11,073,550 B1.
In reference to claim 1, Gong teaches: 
providing a product package (Column 4, lines 1-26, production chip package) for a product die (Column 5, line 38, production die); 
building a product mimic die that mimics the product die (Column 5, lines 16-42, test dies, passive dies mimic production dies) and which is configured to make the product package functional for use in reliability testing (column 4, lines 3-9, reliability testing); and 
packaging the product mimic die in the product package to form a mimic product package (column 4, lines 26-29, test vehicle); 
reliability testing the mimic product package (column 10, lines 1-15, testing the vehicle including the test dies); and 
responsive to the reliability testing, revising the product package (Figure 10, 1010, changing chip package as needed using the testing information); and 
repeating the steps of reliability testing and revising the product package until the product package passes the reliability tests (column 10, line 60 – column 11, line 12, design cycle).

In reference to claim 5, Gong teaches the product package configured for the product die and for a second product die (Figure 8, 802); building a second product mimic die that mimics the second product die (Figure 6, two test dies 202); packaging the product mimic die and the second product mimic die in the product package to form a mimic multi-die product package (Figure 6); and reliability testing the mimic multi-die product package (Figure 9).
In reference to claim 6, Gong teaches responsive to the reliability testing, revising the product die (Column 10, lines 52,53, change geometry of a functional die); revising the product mimic die to correspond to the revised product die; building a revised product mimic die (Column 5, lines 16-42, test dies, passive dies mimic production dies and column 10, line 60 – column 11, line 12, design cycle); and repeating the reliability testing and revising steps for the revised mimic product package until the revised mimic product package passes testing (column 10, line 60 – column 11, line 12, design cycle).
In reference to claim 7, Gong teaches responsive to the reliability testing, revising a manufacturing flow of the product die (column 9, lines 12-33, enhance final design of production chip).
In reference to claim 21, Gong teaches: 
providing a product package (Column 4, lines 1-26, production chip package) for a product die (Column 5, line 38, production die); 
building a product mimic die that mimics the product die (Column 5, lines 16-42, test dies, passive dies mimic production dies) and which is configured to make the product package functional for use in reliability testing (column 4, lines 3-9, reliability testing); and
 packaging the product mimic die in the product package to form a mimic product package (column 4, lines 26-29, test vehicle).

In reference to claim 24, Gong teaches reliability testing the mimic product package (column 10, lines 1-15).
In reference to claim 25, Gong teaches responsive to the reliability testing, revising the product package (Figure 10, 1010)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al., US Patent No. 11,073,550 B1.
In reference to claim 4, Gong teaches claim 1, as described above.  Gong does not teach wherein more than one ampere of current flows through a conductive post connect coupling the product die to the product package during the reliability testing.   However reliability testing wherein more than one ampere of current flows through a conductive post connect coupling the product die to the product package is notoriously well known in the art.  OFFICIAL NOTICE IS TAKEN.  Accordingly, it would have been obvious for one of ordinary skill in the art at the time of invention to use more than one ampere of current through a conductive post connect coupling the product die to the product package during the reliability testing because product mimic dies are especially useful for debugging high power die product packages.

Claim(s) 2, 3, 8-11, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al., US Patent No. 11,073,550 B1 in view of Grilletto, US Patent No. 6,894,524.
In reference to claim 2, Gong teaches the method of claim 1 as described above. Gong does not teach wherein the product die has multiple parallel electrical connections to the product package and wherein the product mimic die connects at least two of these multiple parallel electrical connections in series.  
Grilletto teaches a product die that has multiple parallel electrical connections to a product package and a product mimic die that connects at least two of these multiple parallel electrical connections in series (Column 1, lines 29-33 daisy chain loops mean series connections of parallel electrical connections).  Accordingly, it would have been obvious for one of ordinary skill in the art at the time of invention to use the product die and product mimic die as taught by Grilletto in the method of Gong because it would measure cumulative leakage between parallel loops which is information helpful to determine reliability of a package.
In reference to claim 3, Gong teaches wherein the multiple parallel electrical connections are conductive post connects (Gong, column 1, lines 63-65, solder interconnects or Grilletto, column 1, lines 16-17, array of solder balls).
In reference to claim 8, Gong teaches the method of claim 1 as described above. Gong does not teach wherein the product die has at least one set of parallel electrical connections to the product package; and the product mimic die couples at least two of the parallel electrical connections in the at least one set in series to form a daisy chain testing loop.  Grilletto teaches a product die that has at least one set of parallel electrical connections to a product package; and a product mimic die that couples at least two of the parallel electrical connections in the at least one set in series to form a daisy chain testing loop. (Column 1, lines 29-33 daisy chain loops).  Accordingly, it would have been obvious for one of ordinary skill in the art at the time of invention to use the product die and product mimic die as taught by Grilletto in the method of Gong because it would measure cumulative leakage between parallel loops which is information helpful to determine reliability of a package.
In reference to claim 9, Gong teaches wherein the multiple parallel electrical connections are conductive post connects (Gong, column 1, lines 63-65, solder interconnects or Grilletto, column 1, lines 16-17, array of solder balls).
In reference to claim 10, Gong teaches the method of claim 1 as described above. Gong does not teach wherein the product die has at least two sets of parallel electrical connections to the product package; the product mimic die connects at least two of the parallel electrical connections from a first set in series to form a first daisy chain testing loop; and the product mimic die connects at least two of the parallel electrical connections from a second set in series to form a second daisy chain testing loop.  Grilletto teaches a product die has at least two sets of parallel electrical connections to a product package; the product mimic die connects at least two of the parallel electrical connections from a first set in series to form a first daisy chain testing loop; and the product mimic die connects at least two of the parallel electrical connections from a second set in series to form a second daisy chain testing loop  (Column 1, lines 29-33 daisy chain loops).  Accordingly, it would have been obvious for one of ordinary skill in the art at the time of invention to use the product die and product mimic die as taught by Grilletto in the method of Gong because it would measure cumulative leakage between parallel loops which is information helpful to determine reliability of a package.
In reference to claim 11, Gong teaches wherein the multiple parallel electrical connections are conductive post connects (Gong, column 1, lines 63-65, solder interconnects or Grilletto, column 1, lines 16-17, array of solder balls).
In reference to claim 22, Gong teaches the method of claim 21 as described above. Gong does not teach wherein the product die has multiple parallel electrical connections to the product package and wherein the product mimic die connects at least two of these multiple parallel electrical connections in series.  Grilletto teaches a product die that has multiple parallel electrical connections to a product package and a product mimic die that connects at least two of these multiple parallel electrical connections in series (Column 1, lines 29-33 daisy chain loops mean series connections of parallel electrical connections).  Accordingly, it would have been obvious for one of ordinary skill in the art at the time of invention to use the product die and product mimic die as taught by Grilletto in the method of Gong because it would measure cumulative leakage between parallel loops which is information helpful to determine reliability of a package.
In reference to claim 23, Gong teaches wherein the multiple parallel electrical connections are conductive post connects (Gong, column 1, lines 63-65, solder interconnects or Grilletto, column 1, lines 16-17, array of solder balls).

Allowable Subject Matter
Claims 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance: In methods comprising providing a product package for a product die that has multiple parallel electrical connects between the product die and a package substrate in the product package; providing a product mimic die that mimics the product die and includes a daisy chain testing loop, the product mimic die configured to make the product package functional for reliability testing;
 packaging the product mimic die in the product package to form a mimic product package; reliability testing the mimic product package; responsive to the reliability testing, revising the product package; and repeating the reliability testing and revising steps for the product package until it passes the reliability testing, prior art of record does not teach or clearly suggest  performing a package level simulation on the product package to determine which of the parallel electrical connects between the product die and the package are most susceptible to failure during board level reliability (BLR) testing and coupling at least some of the determined parallel electrical connects most susceptible to failure in series to form a daisy chain testing loop.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON BOWERS whose telephone number is (571)272-1888. The examiner can normally be reached Flex M-F 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.B/            Examiner, Art Unit 2851      



/JACK CHIANG/            Supervisory Patent Examiner, Art Unit 2851